101 F.3d 687
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Wayne SMITH, Plaintiff-Appellant,v.NEW YORK STATE DEPARTMENT OF LABOR, Local Union 28Apprentice Committee, Mr. N. Forman, Senior UnemploymentInsurance Hearing Representative, "Mr. Hadius," as New YorkState Commissioner of Labor, Mr. German, as SupervisingLabor Service Representative, "Mr. Delenzo," as Manager ofCommunity Service Center 521, Mr. Garvey, as New York CityRegional Director, Defendants-Appellees.
No. 96-7101.
United States Court of Appeals, Second Circuit.
June 25, 1996.

Wayne Smith pro se, Bronx, NY, for appellant.
Steven Segall, Assoc.  Atty., Brooklyn, NY, for appellees State Defendants.
Before KEARSE, MAHONEY, and McLAUGHLIN, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by plaintiff pro se and submitted by counsel for the state defendants.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Sprizzo's Orders dated November 13, 1995, and December 26, 1995, and on the record at the pretrial conference held on November 9, 1995.  Plaintiff has presented no basis for overturning the district court's rulings that the state defendants are immune from suit in federal court under the Eleventh Amendment.  Nor has plaintiff presented any basis for overturning the district court's dismissal for failure to show proper service of process on the defendant union.


3
We have considered all of plaintiff's contentions on this appeal and have found in them no basis for reversal.  The judgment of the district court is affirmed.